Cyclone Uranium Corporation 2186 S. Holly Street., Suite 104 Denver, Colorado 80222 October 31, 2013 Via Edgar Filing and E-mail Tia L. Jenkins Senior Assistant Chief Account Office of Beverages, Apparel and Mining United States Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Cyclone Uranium Corporation (Company) Form 10-K for the Fiscal Year Ended January 31, 2013 Filed May 16, 2013 File No. 000-17386 Dear Ms. Tia: This letter is in response to the Commissions comment letter dated October 17, 2013. The Companys response to the Commissions comment is set forth below. Form 10-K for the Fiscal Year Ended January 31, 2013 Item 9A. Controls and Procedures, page 52 Comment No. 1. Please amend your Form 10-K to include management's report on internal control over financial reporting in accordance with Item 308(a) of Regulation S-K. In doing so, please also file updated certifications that refer to the Form 10-K/A. Response: Complied. Form 10-K/A No. 1 has been filed concurrently with this letter amending the 10-K to add the requested disclosure. Updated certifications were included with the Form 10-K/A No. 1. The company acknowledges that:  the Company is responsible for the adequacy and accuracy of the disclosure in the filing;  staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and  the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We hope we have adequately addressed your comments. If you need further information or have additional comments, please contact Theresa M. Mehringer, Esq. (tmehringer@bfwlaw.com) at 303-796-2626. Respectfully submitted, Cyclone Uranium Corporation /s/ James G. Baughman By: James G. Baughman Chief Executive Officer cc: Theresa M. Mehringer
